UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 8, 2014 NORWOOD FINANCIAL CORP. (Exact name of registrant as specified in its charter) Pennsylvania 0-28364 23-2828306 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 717 Main Street, Honesdale, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(570) 253-1455 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). NORWOOD FINANCIAL CORP. INFORMATION TO BE INCLUDED IN THE REPORT Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On July 8, 2014, the Registrant’s Board of Directors approved an amendment to the Registrant’s Bylaws to allow its transfer agent and registrar to use facsimile signatures on share certificates.The text of the amendment is filed with this report as Exhibit 3(ii). Item 9.01.Financial Statements and Exhibits (d)Exhibits:The following exhibits are filed herewith. No.Description 3(ii)Text of Bylaw Amendment SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NORWOOD FINANCIAL CORP. Date:July 9, 2014 By: /s/ Lewis J. Critelli Lewis J. Critelli President and Chief Executive Officer (Duly Authorized Representative)
